Per Curiam,
We fully concur in the conclusion expressed in the opinion of the learned president judge of the Orphans’ Court on which we affirm the decree appealed from. There was no evidence whatever of the want of testamentary capacity. That in relation to the exercise of undue influence was purely circumstantial and tended only to show the possibility of its exercise while the cir*448cumstances under which the will and codicil were executed show conclusively that the testator was entirely free from domination and control.
The decree is affirmed.